Title: To James Madison from Degen, Purviance, and Company, 28 September 1804 (Abstract)
From: Degen, Purviance, and Company
To: Madison, James


28 September 1804, Leghorn. “We have the honour to enclose you the Copy of our last respects of the 6th. Instant [not found] together with the duplicate abstract of the Account of the Department of State [not found] Balance in our favour ⅌ 5048——of eight rials in Silver & have now to advise you that we have this day taken the Liberty to draw on you on Account of this Balance $4042. 56. Cents, say four thousand & forty two Dollars & fifty six cents, at thirty days Sight to the Order of Mr Thomas Hill Junr. for which at the Exchange of ninety four cents ⅌ Pezza the Department of State has credit with us in ⅌ 4300. 12.—of 8/r Say four thousand three hundred Pezzas & twelve Soldi of eight rials.
“We have had the pleasure of being assured by Messrs. James MacKenzie & A Glennie (extract of whose Letter to us of the 28th augt we now enclose you) that no loss will acrue to Government on negotiation of the Bills drawn on you to their Order, you have also enclosed the original Draft of Mr. Lear on us duly acquitted.”
